DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to response filed on 2/3/2021.  This action is NON-FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbel (US 2017/0242780 A1).
As per claim 1, Arbel teaches the invention as claimed including, “A test system comprising a display and a processor, the processor being configured to generate a graphical user interface that is displayed on the display, the graphical user interface generated providing a visual programming editor, the visual programming editor comprising at least one of a first visual programming member and a second visual programming member,”

“ the processor being configured to provide a semantic zoom function for the graphical user interface, the semantic zoom function being configured to provide a semantic zooming of at least one of the first visual programming member and the second visual programming member such that a subgroup assigned to the respective zoomed visual programming member is displayed on the display via the graphical user interface,”
Arbel teaches zooming in and out of the flow chart (0006).  The graphical test scenario is a flow chart assembled by the user.  The navigation program is configured to display a zoomed in view, wherein the zoomed in view displays the flow chart in more detail (0033).  Arbel further teaches sequence block graphical event modules displayed as solid rectangles, and represent source code.  Hovering over the graphical sequence block will display a expand icon to display the contents of the graphical sequence block.  The sequence block is enlarged (Zoomed) to display a virtual nested sequence.  A user may expand or collapse all graphical sequence blocks (0040).
“wherein the semantic zoom function provides a zooming of the respective visual programming member such that different hierarchy levels are displayed simultaneously within one window of the graphical user interface due to the semantic zoom function that is only applied to the respective visual programming member zoomed since the other visual programming member remains in its previously hierarchy level, and”

Arbel further teaches sequence block graphical event modules displayed as solid rectangles, and represent source code.  Hovering over the graphical sequence block will display a expand icon (semantic Zoom) to display the contents of the graphical sequence block.  The sequence block is enlarged (Zoomed) to display a virtual nested sequence (Different hierarchy level).  A user may expand or collapse all graphical sequence blocks (0040).  As can be seen in figure 7, nested sequence 53 is shown when enlarged while the rest of the graphical sequence stays the same.  Also see 0022-0023.
“wherein the visual programming editor provides a drag-and drop interface, such that blocks assigned to visual programming members or visual programming sub-members can be moved between different hierarchy levels by the drag-and-drop interface within said one window of the graphical user interface.”
Figure 7 shows a screenshot of an interface operation a graphical sequence builder displaying a graphical flow chart with event modules and graphical flow control modules (0015).  Arbel shows in figure 7 a virtual nested sequence 53 (different hierarchy level) that is displayed when a graphical sequence block is expanded (0040).  The navigation program is configured to display a zoomed in view (different hierarchy level) of the flow chart in the graphical view 24 in response to receiving the zoom in signal from the user interface,  wherein the zoomed in view displays the flow chart in more detail (different hierarchy level) (0033 and figured 4).  Arbel further teaches, the navigation program allows the user to display and edit existing components at various levels (hierarchy level), and in various formats (0022).  Arbel teaches that a user can rearrange modules by dragging and dropping them within the flowchart, and the code generation program will generate new source code to represent the re-assembled sequence (0005-0006).  Also see 0055. Also see 0021 and 0027.  Therefore the examiner states that since the user can view different hierarchy levels of the flow chart and is able to modify/edit/rearrange modules by dragging and dropping them within the flowchart that it is inherent that one can drag and drop modules within different levels since they are all within the flowchart.  Figure 7 shows a flowchart that displays multiple hierarchy levels at once and the user is able to rearrange the modules. 

As per claim 2, Arbel further teaches, “The test system according to Claim 1, wherein the test system comprises a graphical zoom function, the graphical zoom function being configured to zoom the entire graphical user interface displayed on the display.”
Arbel teaches zooming in and out of the flow chart (0006).  The graphical test scenario is a flow chart assembled by the user.  The navigation program is configured to display a zoomed in view, wherein the zoomed in view displays the flow chart in more detail (0033).  Also see 0034.
As per claim 3, Arbel further teaches, “The test system according to Claim 1, wherein the test system comprises an input interface to select the respective visual programming member to be zoomed.”
Hovering over the graphical sequence block will display a expand icon to display the contents of the graphical sequence block.  The sequence block is enlarged to display a virtual nested sequence.  A user may expand or collapse all graphical sequence blocks (0040).  Also see 0022-0023.

As per claim 4, Arbel further teaches, “The test system according to Claim 3, wherein the input interface is provided by the display, the display being touch-sensitive.”Display and input device both can include a touch screen (0023).
As per claim 5, Arbel further teaches, “The test system according to Claim 1, wherein at least one of the first visual programming member and the second visual programming member is assigned to a test sequence.”
A graphical sequence builder includes, a program that add graphical test modules to a graphical environment via a user interface, and assembles a graphical test scenario in the firm of a flow chart (0021).  Also see 0039-0040.
As per claim 6, Arbel further teaches, “The test system according to Claim 1, wherein the visual programming editor comprises a plurality of visual programming members that are configured to be combined with each other in order to generate a test scenario.”
A graphical sequence builder includes, program that add graphical test modules to a graphical environment via a user interface, and assemble a graphical test scenario in the firm of a flow chart (0021).  Also see 0027-28.
As per claim 7, Arbel further teaches, “The test system according to Claim 1, wherein the plurality of visual programming members is assigned to at least one of a test plan, a test sequence, a test function and a test command.”

As per claim 8, Arbel further teaches, “The test system according to Claim 1, wherein the semantic zoom function is assigned to at least one of collapsing and expanding the respective visual programming member.”
Hovering over the graphical sequence block will display a expand icon to display the contents of the graphical sequence block.  The sequence block is enlarged to display a virtual nested sequence.  A user may expand or collapse all graphical sequence blocks (0040).  Also see 0022-0023.
As per claim 9, Arbel further teaches, “The test system according to Claim 1, wherein the semantic zoom function comprises at least one zoom level.”
Hovering over the graphical sequence block will display a expand icon to display the contents of the graphical sequence block.  The sequence block is enlarged to display a virtual nested sequence.  A user may expand or collapse all graphical sequence blocks (0040).  Also see 0022-0023. 
As per claim 10, Arbel further teaches, “The test system according to Claim 1, wherein the semantic zoom function comprises at least one of a test plan zoom, a test sequence zoom, a test function zoom and a test command zoom.”
Hovering over the graphical sequence block will display a expand icon to display the contents of the graphical sequence block.  The sequence block is enlarged to display a virtual 
As per claim 11, Arbel further teaches, “The test system according to Claim 10, wherein at least one of the test plan zoom, the test sequence zoom, the test function zoom and the test command zoom has at least one zoom level.”
Hovering over the graphical sequence block will display a expand icon to display the contents of the graphical sequence block.  The sequence block is enlarged to display a virtual nested loop.  A user may expand or collapse all graphical sequence blocks (0040).  Also see 0022-0023. 
As per claim 13, Arbel further teaches, “The test system according to Claim 1, wherein the subgroup assigned to the respective visual programming member corresponds to a nested structure.”
Hovering over the graphical sequence block will display a expand icon to display the contents of the graphical sequence block.  The sequence block is enlarged to display a virtual nested sequence.  A user may expand or collapse all graphical sequence blocks (0040).  Also see 0022-0023. 
As per claim 14, Arbel further teaches, “The test system according to Claim 13, wherein the nested structure is only displayed on the display via the graphical user interface if the semantic zoom function for the respective visual programming member has been activated.
Hovering over the graphical sequence block will display a expand icon to display the contents of the graphical sequence block.  The sequence block is enlarged to display a virtual 
As per claim 15, “The test system according to claim 1, wherein the semantic zooming provides a seamless interaction within one editor window displayed on the display such that established connections of subgroup members to the overall setup are still comprehensible for the user of the test system, as no pop-up window or separate window is generated for illustrating the members of the subgroup, and wherein the respective visual programming member is associated with more than two zoom levels.”
Arbel teaches zooming in and out of the flow chart (0006).  The navigation program is configured to display a zoomed in view, wherein the zoomed in view displays the flow chart in more detail (hierarchy level) (0033).  Also see 0034.
Arbel further teaches sequence block graphical event modules displayed as solid rectangles, and represent source code.  Hovering over the graphical sequence block will display a expand icon (semantic Zoom) to display the contents of the graphical sequence block.  The sequence block is enlarged (Zoomed) to display a virtual nested sequence (hierarchy level).  A user may expand or collapse all graphical sequence blocks (0040).  As can be seen in figure 7, nested sequence 53 is shown when enlarged while the rest of the graphical sequence stays the same.  Therefore there are multiple zoom levels shown in the same graph. Also see 0022-0023. 
As per claim 16, “The test system according to claim 1, wherein the semantic zooming provides a seamless interactions within one editor window displayed on the display, wherein the respective visual programming member comprises several visual programming sub-members which further comprise respective subgroups such that the closer the user gets due to a zoom 
Arbel teaches zooming in and out of the flow chart (0006).  The navigation program is configured to display a zoomed in view, wherein the zoomed in view displays the flow chart in more detail (Zoom level) (0033).  Also see 0034.
Arbel further teaches sequence block graphical event modules displayed as solid rectangles, and represent source code.  Hovering over the graphical sequence block will display a expand icon (semantic Zoom) to display the contents of the graphical sequence block.  The sequence block is enlarged (Zoomed) to display a virtual nested sequence (Zoom level).  A user may expand or collapse all graphical sequence blocks (0040).  As can be seen in figure 7, nestes sequence 53 is shown when enlarged while the rest of the graphical sequence stays the same.  Also see 0022-0023.

As per claim 17, “A test system comprising a display and a processor, the processor being configured to generate a graphical user interface that is displayed on the display, the graphical user interface generated providing a visual programming editor, the visual programming editor comprising at least one of a first visual programming member and a second visual programming member,”
Arbel teaches generating test code based on a graphical representation (0004).  A flow chart is built for display on a user interface, with graphical event modules representing source code of test scenarios (0005). Graphical test modules are added to the graphical environment via a user interface and assembled to form a graphical test scenario in the form of a flow chart (0021).  Also see figure 4, 5 and 7.

Arbel teaches zooming in and out of the flow chart (0006).  The graphical test scenario is a flow chart assembled by the user.  The navigation program is configured to display a zoomed in view, wherein the zoomed in view displays the flow chart in more detail (0033).  Arbel further teaches sequence block graphical event modules displayed as solid rectangles, and represent source code.  Hovering over the graphical sequence block will display a expand icon to display the contents of the graphical sequence block.  The sequence block is enlarged to display a virtual nested sequence.  A user may expand or collapse all graphical sequence blocks (0040).
“ wherein the semantic zooming provides a seamless interaction within one editor window displayed on the display such that established connections of subgroup members to the overall setup are still comprehensible for the user of the test system as no pop-up window or separate window is generated for illustrating the members of the subgroup, and wherein a content exchange between different hierarchy levels is ensured such that the user of the test system can easily move between an overview and intricate details by using the semantic zoom function.”
Arbel teaches zooming in and out of the flow chart (0006).  The navigation program is configured to display a zoomed in view, wherein the zoomed in view displays the flow chart in more detail (hierarchy level) (0033).  Also see 0034.


As per claim 18, Arbel further teaches, “The test system according to Claim 17, wherein the respective visual programming member comprises several visual programming sub-members which further comprise respective subgroups such that different hierarchy levels are provided, and wherein the semantic zoom function ensures that the closer the user gets due to a zoom level applied, the more content of the respective visual programming member is displayed on the display via the graphical user interface.”
Arbel teaches zooming in and out of the flow chart (0006).  The navigation program is configured to display a zoomed in view, wherein the zoomed in view displays the flow chart in more detail (Zoom level) (0033).  Also see 0034.
Arbel further teaches sequence block graphical event modules displayed as solid rectangles, and represent source code.  Hovering over the graphical sequence block will display a expand icon (semantic Zoom) to display the contents of the graphical sequence block.  The sequence block is enlarged (Zoomed) to display a virtual nested sequence (Zoom level).  A user may expand or collapse all graphical sequence blocks (0040).  As can be seen in figure 7, 
As per claim 19, Arbel teaches the invention as claimed including, “A test system comprising a display and a processor, the processor being configured to generate a graphical user interface that is displayed on the display, the graphical user interface generated providing a visual programming editor, the visual programming editor comprising at least one of a first visual programming member and a second visual programming member,”
Arbel teaches generating test code based on a graphical representation (0004).  A flow chart is built for display on a user interface, with graphical event modules representing source code of test scenarios (0005). Graphical test modules are added to the graphical environment via a user interface and assembled to form a graphical test scenario in the form of a flow chart (0021).  Also see figure 4, 5 and 7.
“the processor being configured to provide a semantic zoom function for the graphical user interface, the semantic zoom function being configured to provide a semantic zooming of at least one of the first visual programming member and the second visual programming member such that a subgroup assigned to the respective visual programming member zoomed is displayed on the display via the graphical user interface,”
Arbel teaches zooming in and out of the flow chart (0006).  The graphical test scenario is a flow chart assembled by the user.  The navigation program is configured to display a zoomed in view, wherein the zoomed in view displays the flow chart in more detail (0033).  Arbel further teaches sequence block graphical event modules displayed as solid rectangles, and represent source code.  Hovering over the graphical sequence block will display a expand icon to display 
“wherein the semantic zoom function relates to a mechanism to view an underlying meaning inside the respective visual programming member in order to illustrate substructures or rather nested structures of the respective visual programming member, wherein the semantic zoom function ensures that the closer the user gets due to a zoom level, the more content of the respective visual programming member is displayed on the display via the graphical user interface, and wherein, depending on the respective zoom level applied, only components of the subgroup assigned to the respective visual programming member are displayed on the graphical user interface.
Arbel teaches zooming in and out of the flow chart (0006).  The navigation program is configured to display a zoomed in view, wherein the zoomed in view displays the flow chart in more detail (hierarchy level) (0033).  Also see 0034.
Arbel further teaches sequence block graphical event modules displayed as solid rectangles, and represent source code.  Hovering over the graphical sequence block will display a expand icon (semantic Zoom) to display the contents of the graphical sequence block.  The sequence block is enlarged (Zoomed) to display a virtual nested sequence (hierarchy level).  A user may expand or collapse all graphical sequence blocks (0040).  As can be seen in figure 7,  nested sequence 53 is shown when enlarged while the rest of the graphical sequence stays the same.  Also see 0022-0023.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arbel (US 2017/0242780 A1) as applied to claim 11 above, and further in view of Storistenau et al. (US 6,792,595 B1).
As per claim 12 (amended), Arbel does not explicitly appear to teach, “The test system according to Claim 11, wherein the zoom level assigned to the test command zoom corresponds to opening a source code editor that is displayed on the display.
Arbel teaches a navigation program allows a user to interact with the user interface.  Functionality can include, expanding display windows, toggling between windows, zooming in and out of the flow chart, panning, and manually inputting commands in a command terminal (0006).  The navigation program allows the user to display and edit existing components at various levels, and in various formats (e.g. graphical format, source code format, hybrid formats, etc.).  Each event module is associated with its own source code (0026).  The navigation program can control the display of the source code associated with the graphical environment.  A hybrid view can display both source code and the graphical view (0030-0031).

Storistenau et al. teaches expanding a graphical node representing segment of source code in a graphical hierarchical environment into a fully featured edit window which displays the test of the segment of source code (column 3, lines 58-63).  Also see column 4, lines 1-5, column 5, lines 23-34, and figures 1 and 2A.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Arbel with Storistenau et al, because both teach the graphical modeling of source code and a method to edit the source code related to the model.  Storistenau et al. teaches one can select a graphical element and a source code editor will replace the element in the model.  Arbel teaches that the navigation program allows the user to display and edit existing components at various levels, and in various formats (e.g. graphical format, source code format, hybrid formats, etc.).  Therefore it would have been obvious to one of ordinary skill in the art to sue the level and format as shown in Storistenau et al.  This is nothing more than a design choice and would be obvious to try.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-19 have been considered but are moot due to amendment.  Please see above rejection regarding new limitations. 
Applicant's arguments with respect to claims 15, 16 and 19 have been fully considered but they are not persuasive. Applicant states a purpose of the claimed subject matter is to provide a seamless zooming, namely a zooming without any expanding or collapsing which results in an abrupt zooming and that Arbel fails to disclose such a seamless/smooth zooming since Arbel relates to an expanding/collapsing feature.  The examiner disagrees.  Nowhere in said claims is it claimed that 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “ states a purpose of the claimed subject matter is to provide a seamless zooming, namely a zooming without any expanding or collapsing which results in an abrupt zooming “) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199